Title: From James Madison to Nathaniel Bowditch, 16 May 1818
From: Madison, James
To: Bowditch, Nathaniel


Montpellier. May 16. 1818
J. Madison presents his acknowlegements to Mr. Bowditch for “The Mathematical Papers” accompanying his note of Mar. 30. which but lately came to hand. J. M. regrets that he is not more capable of appreciating the merit of the publication. He has however been so long, & so strongly impressed by better judges, with Mr. B’s distinguished genius for and success in those profound studies, that he readily assures himself that this fruit of them, will do him honor with all in proportion to their competency to judge of it. He thanks Mr. B. for his kind wishes, and very sincerely offers a return of them.
